Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrend et al (J. Fluorine Chemistry, 1974).  On page 87, the reference teaches a compound having the formula: 

    PNG
    media_image1.png
    120
    205
    media_image1.png
    Greyscale

This formula reads on Formula 1 of claims 1 and 2, where Y is S, X1 is CF3 and R1 and R2 are methyl.  The preamble of claim 1, “An additive for a non-aqueous electrolyte solution” is met because the non-aqueous electrolyte solution is an intended use, and the compound can be used as an “additive.” (MPEP 2111).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smaliy et al (Russian Chemical Bulletin, 2006). On page 586, the reference teaches a compound having the formula: 

    PNG
    media_image2.png
    99
    115
    media_image2.png
    Greyscale

This formula reads on Formula 4 of claims 1 and 2, where Y is C, X1 and X2 are F, and R1, R3 and R4 are methyl.  The preamble of claim 1, “An additive for a non-aqueous electrolyte solution” is met because the non-aqueous electrolyte solution is an intended use, and the compound can be used as an “additive.” (MPEP 2111).


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al (Chem. Eur. J., 2010).  On page 8714, the reference teaches the following:

    PNG
    media_image3.png
    176
    444
    media_image3.png
    Greyscale

As can be seen in the Table above, “Entry 19” has cyclic structure between “R” and “R1”.  
This compound, when used in the reaction shown, results in a compound (compound “2q”) that reads on Formula 1 of claims 1 and Formula 11 of claims 3 and 4, where Y is S, X1 is CF3, R1 .


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 5 recites an electrolyte solution comprising a non-aqueous solvent, a solute, and the additive recited in claim 1.  None of the above-applied references, nor any other references of record, teaches or suggests a compound meeting the limitations of claim 1 contained in a nonaqueous electrolyte solution. 
	The closest prior art can be considered to be JP 2002-280063, which teaches a nonaqueous solution having a compound of the form:
 
    PNG
    media_image4.png
    106
    265
    media_image4.png
    Greyscale

The compound differs from claim 1 in that it has S atoms between the C atom and each CH3 group.  There is no apparent reason or motivation to replace the -SCH3 groups with a different . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 9, 2022